Citation Nr: 0019222	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for contusion of the 
rotator cuff musculature of the right shoulder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April to October 1969.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 1997 rating action of the Regional Office 
(RO) that increased the noncompensable evaluation assigned 
for the veteran's service-connected right shoulder disability 
to 20 percent.  The veteran has continued to disagree with 
the assigned rating.

The Board notes that the statement of the case in January 
1999 addressed the issues of service connection for a right 
knee disability and for a back disorder.  However, the 
veteran's substantive appeal was limited to his claim for an 
increased rating for the right shoulder disability.  
Accordingly, this decision will be limited to the issue noted 
on the preceding page.

In addition, the Board points out that the veteran requested 
to testify at a hearing before one of its members at the RO.  
However, in December 1999, he withdrew his request for a 
hearing.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's right shoulder disability is manifested by 
limitation of motion and pain.

3. Marked deformity of the humerus is not shown, and there is 
no clinical evidence of recurrent dislocations.

4. The muscle injury is not more than moderate in severity.


CONCLUSION OF LAW

A rating in excess of 20 percent for contusion of the rotator 
cuff musculature of the right shoulder is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.56, 
4.71a, 4.73, Diagnostic Codes 5201, 5202, 5303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected right 
shoulder disability that are within the competence of a lay 
party to report are sufficient to conclude that his claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran was 
referred to the orthopedic clinic in July 1969 with a history 
of having been injured in a boating accident about nine days 
earlier.  He complained of pain in the neck, right shoulder 
and right arm.  After being seen in the orthopedic clinic, 
the examiner stated that he felt the veteran had chronic 
bicipital tendinitis.

The veteran was afforded a Department of Veterans Affairs 
(VA) examination in February 1970.  An examination revealed 
tenderness to deep palpation over the right acromioclavicular 
joint and along the course of the right biceps tendon in the 
humerus groove.  Active range of motion was normal, except 
for abduction which was limited by 40 degrees.  No crepitus 
of the shoulder joint or atrophy of the cuff musculature was 
noted.  Strength in the right arm was normal.  X-rays of the 
right shoulder revealed no definite abnormalities.  Minimal 
degenerative changes about the acromioclavicular joint could 
not be absolutely excluded.  The diagnosis was contusion of 
the rotator cuff musculature of the right shoulder, with 
possible tear in the region of the long end of the biceps 
muscle.  It was noted that this was productive of moderate 
orthopedic disability.

Based on the evidence summarized above, the RO, by rating 
decision in August 1970, granted service connection for 
contusion of the rotator cuff musculature of the right 
shoulder, and assigned a noncompensable evaluation.  This 
rating remained in effect for many years.

The veteran submitted a claim for an increased rating for his 
right shoulder disability in March 1997.

A VA examination was conducted in September 1997.  It was 
noted that the veteran was right-handed.  The veteran related 
that he underwent cuff repair in 1992.  He reported that he 
had substantial pain relief after the surgery, but had noted 
progressive gradual return of pain over the previous 12-18 
months and noticed weakness, especially in the overhead 
position.  There was no swelling, induration, or erythema.  
He complained of increased heat on occasion.  There was no 
history of instability, fatigability or loss of endurance.  
The veteran stated that his activities of daily living were 
somewhat impacted by his right shoulder injury, in that he 
was unable to use tools and wrenches.  It was indicated that 
he had been treated with nonsteroidal antiinflammatories with 
reasonably good results for control of symptoms.  He noted 
flare-ups, usually associated with cold weather exposure, at 
which time he complained of increased pain and stiffness.  He 
self-treated with decreased activity and heat.  

On examination, there was a well-healed scar.  Some thinning 
of the deltoid and adhesions of scar of the deep deltoid 
layer was noted.  There was subacromial tenderness to 
palpation and some weakness to overhead range of motion, 
especially in flexion.  The veteran had 4+ muscle strength to 
motor testing.  There was negative apprehension test.  
Flexion was to 170 degrees, actively and passively; extension 
was to 65 degrees active and 70 degrees passive; abduction 
was to 135 degrees active and passive; adduction was to 30 
degrees active and 35 degrees passive; internal rotation was 
to 60 degrees active and 65 degrees passive; and external 
rotation was to 90 degrees active and 95 degrees passive.  
Following X-ray studies, it was indicated that the findings 
were suggestive of rotator cuff deficiency.  The diagnosis 
was residuals of rotator cuff tear, status post repair, 
probable incomplete versus complete tear (impingement grade 
3).  It was noted that surgical treatment was not indicated 
at that time.

By rating action in September 1997, the RO increased the 
evaluation assigned for the veteran's right shoulder 
disability to 20 percent, effective March 1997.  

Private medical records were received in September 1997.  An 
operation report discloses that the veteran underwent a right 
shoulder arthroscopy with debridement of the posterior 
glenoid labrum and biceps tendon and an open repair of the 
rotator cuff with subacromioplasty, release of the 
coracoacromial ligament and excision of the deltoid bursa in 
January 1992.

VA outpatient treatment records dated in 1997 and 1998 have 
been associated with the claims folder.  In December 1997, it 
was noted that the veteran had full range of motion of the 
right shoulder.  Pain and weakness were noted with active 
range of motion.  There was acromioclavicular joint 
tenderness.  The impression was right rotator cuff tear.  He 
underwent a rotator cuff repair in February 1998.  It was 
reported in March 1998 that he was doing physical therapy at 
home and had no new complaints.  

The veteran was afforded an orthopedic examination by the VA 
in July 1998.  His VA hospital record and claims folder were 
available and reviewed.  He related that he continued to do 
physical therapy at home.  He stated that after the February 
1998 surgery, the right shoulder pain was completely 
resolved.  However, he now complained of pain in the neck 
when he tried to lift with his right upper extremity.  When 
questioned about numbness or tingling, the veteran stated 
that approximately once per day he experienced numbness in 
the fingers of his right hand.  The veteran related that no 
numbness was present at that time.  He also complained of 
weakness of the right upper extremity.  He indicated that the 
numbness lasted a few minutes and was usually relieved with 
movement of the right upper extremity.  

On examination, two well-healed scars were noted.  It was 
indicated that the architecture of the right shoulder was 
different from that of the left.  There was a depression 
present in the area of the glenohumeral joint.  The veteran 
was completely non-tender to palpation in the right shoulder 
region.  Active abduction was limited to 90 degrees; forward 
flexion was limited to 112 degrees; backward extension was 
limited to 40 degrees; and internal rotation posteriorly was 
to the waist level only.  On passive range of motion, the 
veteran was able to abduct to 180 degrees, adduction was to 
75 degrees, forward flexion was to 180 degrees and backward 
extension was to 60 degrees.  Performing abduction passively 
aggravated the veteran's posterior neck pain.  Reflexes were 
symmetrical in the upper extremities.  There were no sensory 
deficits.  Muscular strength was 4/5 in the right upper 
extremity.  When he asked the veteran to flex his right elbow 
towards his shoulder, while the examiner resisted this 
movement, the belly of the biceps did not appear to be 
globular in shape as one would expect if the long tendon of 
the biceps had been ruptured.  The architecture of the 
musculature in the biceps was symmetrical bilaterally.  The 
diagnoses were degenerative joint disease of the right 
shoulder, status post trauma to the right shoulder with 
surgical repair and no evidence of tear of the long end of 
the biceps muscle by physical examination.  

Additional VA outpatient treatment records have been 
associated with the claims folder.  In June 1998, the veteran 
related that following the rotator cuff repair, he had some 
neck discomfort and some weakness of the right hand.  In July 
1998, it was noted that the veteran reported that his right 
hand was weak with numbness on the volar palm, consistent 
with ulnar nerve distribution.  It was indicated that the 
pain was in the cervical spine itself.  Active forward 
flexion of the right shoulder was to 90 degrees, with pain in 
the cervical spine.  There was 4+/5 strength in the right 
deltoid.  Positive impingement sign was noted.  There was 
point tenderness at C6/7.  The impression was rule out 
cervical spine pathology as cause of impingement.  In 
December 1998, the veteran complained of pain in the right 
scapular area when he tried to pick something up with his 
right arm or tried to bend his head forward.  He stated that 
all his symptoms began after the February 1998 surgery.  On 
examination, there was pain on palpation over the medial 
right scapula.  He was seen for physical therapy later that 
month.  He indicated that the pain was caused by lifting 
moderately heavy objects, bending over, flexing his neck 
(full range) and sometimes with moving his upper extremities.  
Once the pain set in, the veteran stated that it lasted for 
approximately 45-60 minutes.  If necessary, he took Motrin.  
Active range of motion of the right shoulder showed that 
flexion was to 125 degrees, abduction was to 125 degrees, 
external rotation was to 80 degrees and internal rotation was 
to 80 degrees.  It was noted that the veteran received twenty 
minutes with a TENS unit.  He reported no pain when lifting 
with the TENS unit and minimal pain after removing it.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  (d) Under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

A slight disability of muscles anticipates the following: (i) 
Type of injury.  Simple wound of muscle without debridement 
or infection.  (ii) History and complaint.  Service 
department record of superficial wound with brief treatment 
and return to duty.  Healing with good functional results.  
No cardinal signs or symptoms of muscle disability as defined 
in paragraph (c) of this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.

A moderate disability of muscles anticipates the following:  
(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  (iii) Objective findings.  
Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.

A moderately severe disability of muscles anticipates the 
following:  (i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  (iii) Objective 
findings.  Entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

The appellant's residuals of a right shoulder disability are 
currently evaluated under 38 C.F.R. § 4.73, Diagnostic Code 
5303.  During the pendency of this appeal, the Rating 
Schedule was revised with respect to the ratings applicable 
to muscle injuries, effective July 3, 1997. 62 Fed.Reg. No. 
106, 30235-30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 
4.47--4.54 and 4.72 were removed and reserved).  The defined 
purpose of these changes was to incorporate updates in 
medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments clarify that the 
changes were not intended to be substantive. See 62 Fed.Reg. 
No. 106, 30235- 30237.

The Court has held that when regulations concerning rating 
disabilities undergo a substantive change during the course 
of an appeal, the veteran is entitled to the resolution of 
his claim under the criteria that are to his advantage.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, as stated above, a review of the new regulations 
indicates that no substantive changes were made to the 
applicable rating criteria, to include Diagnostic Code 5303.

A 30 percent evaluation may be assigned for a moderately 
severe injury to Muscle Group III of the major extremity.  
Function:  Elevation and abduction of the arm to level of 
shoulder; act with 1 and 2 of Group II in forward and 
backward swing of arm.  Intrinsic muscles of shoulder girdle:  
(1) pectoralis major (clavicular); (2) deltoid.  When 
moderate, a 20 percent evaluation may be assigned.  
Diagnostic Code 5303.

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the major extremity midway between the 
side and shoulder level or at the shoulder level.  When the 
limitation of motion is to the shoulder level, a 20 percent 
evaluation is assignable.  Diagnostic Code 5201.

A 30 percent evaluation is warranted for impairment of the 
humerus of the major extremity, with recurrent dislocation at 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements.  With infrequent episodes, and guarding 
of movement only at shoulder level, a 20 percent evaluation 
is warranted.  A 30 percent evaluation may also be assigned 
for malunion of the humerus with marked deformity.  With 
moderate deformity, a 20 percent evaluation is warranted.  
Diagnostic Code 5202.

The record establishes that the veteran has undergone at 
least two surgical procedures for his right shoulder, most 
recently in February 1998.  The medical evidence shows that 
the veteran's right shoulder disability is manifested by 
limitation of motion, with some pain and weakness.  It is 
significant to point out that at the time of the VA 
examination in September 1997, the veteran specifically 
denied instability, loss of endurance and fatigability.  The 
Board notes that during the most recent VA examination, 
conducted in July 1998, the veteran conceded that he no 
longer had pain in the right shoulder.  Forward flexion of 
the right shoulder was to 90 degrees.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45; see also 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) 
(explaining that functional loss due to pain (or weakness) is 
to be rated at the same level as functional loss where motion 
is impeded).  There is no clinical evidence in the record of 
dislocations or malunion of the shoulder.  While there is 
limitation of motion of the right shoulder, since he is able 
to raise it to the shoulder level, it is not to a sufficient 
degree as to warrant a higher rating.  In addition, the 
evidence fails to demonstrate that the muscle injury is more 
than moderate.  

The evidence in support of the veteran's claim consists 
primarily of his statements regarding the severity of his 
right shoulder disability.  In contrast, the medical findings 
on examination are of greater probative value and do not 
support an increased rating.  The Board concludes that the 
weight of the evidence is against the claim for an increased 
rating for the veteran's right shoulder disability.  


ORDER

An increased rating for contusion of the rotator cuff 
musculature of the right shoulder is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

